
	
		II
		Calendar No. 349
		110th CONGRESS
		1st Session
		S. 1138
		[Report No. 110–151]
		IN THE SENATE OF THE UNITED STATES
		
			April 18, 2007
			Mr. Lugar (for himself,
			 Mr. Bayh, and Mr. Hagel) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Foreign Relations
		
		
			September 11, 2007
			Reported by Mr. Biden,
			 without amendment
		
		A BILL
		To enhance nuclear safeguards and to provide assurances
		  of nuclear fuel supply to countries that forgo certain fuel cycle
		  activities.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Nuclear Safeguards and Supply Act
			 of 2007.
		2.Table of
			 contents
			
				Sec. 1. Short
				title.
				Sec. 2. Table of contents.
				Sec. 3. Appropriate congressional committees
				defined.
				TITLE I—Nuclear safeguards and nuclear fuel supply
				Sec. 101. Findings.
				Sec. 102. Declaration of policy.
				Sec. 103. Safeguards Analytical Laboratory.
				Sec. 104. Safeguards technology development
				program.
				TITLE II—Nuclear fuel supply
				Sec. 201. Authority for bilateral and multilateral nuclear fuel
				supply mechanisms.
				Sec. 202. Report on the establishment of an international fuel
				authority.
				Sec. 203. Sense of the Senate on IAEA fuel supply.
			
		3.Appropriate
			 congressional committees definedIn this Act, the term appropriate
			 congressional committees means the Committee on Foreign Relations of the
			 Senate and the Committee on Foreign Affairs of the House of
			 Representatives.
		INuclear
			 safeguards and nuclear fuel supply
			101.FindingsCongress makes the following
			 findings:
				(1)The Treaty on the
			 Non-Proliferation of Nuclear Weapons, done at Washington, London, and Moscow
			 July 1, 1968, and entered into force March 5, 1970 (commonly known as the
			 Nuclear Non-Proliferation Treaty or NPT) and the
			 safeguards system of the International Atomic Energy Agency (IAEA) are
			 indispensable to international peace and security.
				(2)Congress has long
			 supported efforts aimed at effective and efficient assurances of nuclear fuel
			 supply, the strengthening of IAEA safeguards, and assistance to the developing
			 world for nuclear and non-nuclear energy sources, as embodied in the Nuclear
			 Non-Proliferation Act of 1978 (22 U.S.C. 3201 et seq.).
				(3)The February 22,
			 2005, Report of the IAEA Experts Group on Multilateral Approaches to the
			 Nuclear Fuel Cycle found that, in addition to increased verification activities
			 in various nations such as Iran, another factor contributing to significant and
			 troubling demands on the IAEA safeguards system was that the civilian
			 nuclear industry appears to be poised for worldwide expansion and that
			 [r]apidly growing global demand for electricity, the uncertainty of
			 supply and price of natural gas, soaring prices for oil, concerns about air
			 pollution and the immense challenge of lowering greenhouse gas emissions, are
			 all forcing a fresh look at nuclear power. As the technical and organizational
			 foundations of nuclear safety improve, there is increasing confidence in the
			 safety of nuclear power plants. In light of existing, new and reawakened
			 interest in many regions of the world, the prospect of new nuclear power
			 stations on a large scale is therefore real. A greater number of States will
			 consider developing their own fuel cycle facilities and nuclear know-how, and
			 will seek assurances of supply in materials, services and
			 technologies.
				(4)The same report
			 also found, Two primary deciding factors dominate all assessments of
			 multilateral nuclear approaches namely ‘Assurance of non-proliferation’ and
			 ‘Assurance of supply and services.’ Both are recognised overall objectives for
			 governments and for the NPT community. In practice, each of these two
			 objectives can seldom be achieved fully on its own. History has shown that it
			 is even more difficult to find an optimum arrangement that will satisfy both
			 objectives at the same time. As a matter of fact, multilateral approaches could
			 be a way to satisfy both objectives.
				(5)The same report
			 also found, The non-proliferation value of a multilateral arrangement is
			 measured by the various proliferation risks associated with a nuclear facility,
			 whether national or multilateral. These risks include the diversion of
			 materials from [a multilateral nuclear approach or MNA] (reduced through the
			 presence of a multinational team), the theft of fissile materials, the
			 diffusion of proscribed or sensitive technologies from MNAs to unauthorised
			 entities, the development of clandestine parallel programmes and the breakout
			 scenario. The latter refers to the case of the host country breaking
			 out, for example, by expelling multinational staff, withdrawing from
			 the NPT (and thereby terminating its safeguards agreement), and operating the
			 multilateral facility without international control.
				(6)The 2004 Report
			 of the United Nations Secretary-General’s High-Level Panel on Threats,
			 Challenges and Change found that creating incentives for countries to forego
			 the development of domestic uranium enrichment and reprocessing facilities is
			 essential, and that such suggestions, if implemented swiftly and firmly, offer
			 a real chance to reduce the risk of a nuclear attack, whether by states or
			 non-state actors, and that such proposals should be put into effect
			 without delay.
				(7)On February 11,
			 2004, President George W. Bush stated, The world's leading nuclear
			 exporters should ensure that states have reliable access at reasonable cost to
			 fuel for civilian reactors, so long as those states renounce enrichment and
			 reprocessing. Enrichment and reprocessing are not necessary for nations seeking
			 to harness nuclear energy for peaceful purposes.
				(8)According to some
			 experts, global energy demand will grow by 50 percent in the next 20 years,
			 predominantly in the developing world.
				(9)Nuclear power may
			 play an increasing role in electricity supply to both the developed and the
			 developing world over the next several decades.
				(10)The Government
			 Accountability Office (GAO) stated in testimony before Congress in September
			 2006 that a significant factor limiting the effectiveness of the current IAEA
			 safeguards system is that more than half, or 111 out of 189, of the NPT
			 signatories have not yet brought the Additional Protocol into force, including
			 the United States.
				(11)The GAO also
			 testified that an additional weakness in implementing strengthened
			 safeguards is that safeguards are significantly limited or not applied in about
			 60 percent, or 112 out of 189, of the NPT signatory countries—either because
			 they have an agreement (known as a small quantities protocol) with IAEA, and
			 are not subject to most safeguards measures, or because they have not concluded
			 a comprehensive safeguards agreement with IAEA.
				(12)The GAO also
			 testified that while IAEA is increasingly relying on the analytical
			 skills of its staff to detect countries’ undeclared nuclear activities, the
			 agency is facing a looming human capital crisis. In the next 5 years, IAEA will
			 experience a large turnover of senior safeguards inspectors and high-level
			 management officials. Delays in filling critical safeguards positions limit
			 IAEA’s ability to implement strengthened safeguards.
				(13)Outdated and
			 unnecessary staff restrictions have prevented the IAEA from maintaining and
			 equipping a well-trained cadre of professional staff at the IAEA’s Safeguards
			 Analytical Laboratory (SAL), located at Seibersdorf, Austria.
				(14)A goal of the
			 Department of State’s budget request for fiscal year 2007 for United States
			 voluntary contributions to the IAEA was [s]trength­en­ing quality
			 control and sensitivity of analyses by the Safeguards Analytical Laboratory
			 (SAL) and the Network of Analytical Laboratories, and reviewing needs for
			 possible refurbishment or replacement of SAL.
				(15)Considerable
			 investment is needed for SAL to meet future IAEA requirements as its workload
			 is growing, the laboratory’s infrastructure is aging, and IAEA requirements
			 have become more demanding, and while initial plans have been made for
			 laboratory enhancement and are currently pending budgetary approval (sometime
			 in 2009), the simple fact is that, as more countries implement IAEA safeguards,
			 many more nuclear samples come to SAL for analysis.
				(16)Any proposals
			 for the creation of bilateral or multilateral assurances of supply mechanisms
			 must take into account, and be achieved in a manner that minimizes, the risk of
			 nuclear proliferation or regional arms races and maximizes adherence to
			 international nonproliferation regimes, including, in particular, the
			 Guidelines of the Nuclear Suppliers Group (NSG), and the IAEA Additional
			 Protocol.
				(17)Any proposal to
			 create an assurance of supply mechanism in or with a certain country or group
			 of countries should not result in decreased emphasis on existing nuclear
			 safeguards verification efforts and compliance challenges.
				(18)The existing
			 funding, planning, and execution of IAEA safeguards is not sufficient to meet
			 the predicted growth in the future of civilian nuclear power, and therefore any
			 growth in civilian nuclear power must be evaluated against the challenges it
			 poses to verification of the assurances of peace and security provided by the
			 IAEA safeguards system.
				(19)The existing
			 IAEA safeguards system, and the Additional Protocol and the Guidelines of the
			 NSG, represent the current, minimum standards for controlling access to and
			 trade in civilian nuclear technology and should continue to be improved,
			 expanded, and strengthened.
				102.Declaration of
			 policy
				(a)Continuation of
			 existing policyIt shall
			 remain the policy of the United States—
					(1)to create
			 mechanisms to provide adequate supplies of nuclear fuel consistent with the
			 provisions of the Nuclear Non-Proliferation Act of 1978 (22 U.S.C. 3201 et
			 seq.), in particular title I of such Act (22 U.S.C. 3221 et seq.);
					(2)to strengthen the
			 IAEA safeguards system consistent with the provisions of the Nuclear
			 Non-Proliferation Act of 1978 (22 U.S.C. 3201 et seq.), in particular title II
			 of such Act (22 U.S.C. 3241 et seq.); and
					(3)to cooperate with
			 other nations, international institutions, and private organizations to assist
			 in the development of non-nuclear energy resources under title V of the Nuclear
			 Non-Proliferation Act of 1978 (22 U.S.C. 3261 et seq.).
					(b)Declaration of
			 new policyIt shall be the policy of the United States to
			 discourage the development of enrichment and reprocessing capabilities in
			 additional countries, encourage the creation of bilateral and multilateral
			 assurances of nuclear fuel supply, and ensure that all supply mechanisms
			 operate in strict accordance with the IAEA safeguards system and do not result
			 in any additional unmet verification burdens for the system.
				103.Safeguards
			 Analytical Laboratory
				(a)Authorization
			 of appropriationsIn addition to the amount requested by the
			 President for United States Voluntary Contributions to the IAEA for Fiscal Year
			 2008, an additional $10,000,000 is authorized to be appropriated under this Act
			 for the refurbishment or possible replacement of the IAEA Safeguards Analytical
			 Laboratory.
				(b)ReportNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of State shall submit to the appropriate congressional committees a report on
			 the refurbishment or possible replacement of the IAEA Safeguards Analytical
			 Laboratory pursuant to subsection (a).
				104.Safeguards
			 technology development programThe Secretary of State is authorized, in
			 cooperation with the Secretary of Energy and the Directors of the National
			 Laboratories and in consultation with the Secretary of Defense and the Director
			 of National Intelligence, to pursue a program—
				(1)to strengthen
			 technical safeguards research and development;
				(2)to increase
			 resources, identify near-term technology goals, formulate a technology roadmap,
			 and improve interagency coordination on safeguards technology; and
				(3)to examine
			 proliferation resistance in design and development of all future nuclear energy
			 systems.
				IINuclear fuel
			 supply
			201.Authority for
			 bilateral and multilateral nuclear fuel supply mechanisms
				(a)In
			 generalThe President is authorized to create, consistent with
			 title I of the Nuclear Non-Proliferation Act of 1978 (22 U.S.C. 3221 et seq.),
			 and other applicable provisions of law, bilateral and multilateral mechanisms
			 to provide a reliable supply of nuclear fuel to those countries and groups of
			 countries that adhere to policies designed to prevent the proliferation of
			 nuclear weapons and that decide to forgo a national uranium enrichment program
			 and spent nuclear fuel reprocessing facilities.
				(b)Purpose of
			 mechanismsThe mechanisms authorized under subsection (a) shall,
			 to the maximum extent practicable, take into account the following:
					(1)The economic
			 rationale for a country or countries pursuing nuclear power, including existing
			 sources of power for such country or countries.
					(2)Whether such
			 country or countries are in compliance with their obligations under applicable
			 safeguards agreements and additional protocols with the IAEA.
					(3)Whether or not
			 the development in such country or countries of the complete nuclear fuel cycle
			 would impose new, costly IAEA safeguards measures that cannot be supported by
			 current IAEA safeguards implementation in such country or countries, such that
			 there is a reasonable assurance that all nuclear materials in such country or
			 countries are for peaceful purposes and that there are no undeclared nuclear
			 materials or activities in such country or countries.
					(4)An evaluation of
			 the proliferation dangers of such country or countries developing nuclear fuel
			 cycle facilities for the production and disposition of source and special
			 nuclear materials.
					(5)Whether or not
			 the country or countries that would be recipients of nuclear fuel or other
			 assistance provided by the United States are or have ever been designated as
			 state sponsors of terrorism pursuant to section 620A of the Foreign Assistance
			 Act of 1961 (22 U.S.C. 2371), section 40 of the Arms Export Control Act (22
			 U.S.C. 2780), or section 6(j) of the Export Administration Act (50 U.S.C. App.
			 2405(j)).
					(6)If done under a
			 bilateral supply mechanism, whether IAEA safeguards are being applied or will
			 be applied to any facility, site, or location where international nuclear fuel
			 supply activities are to be carried out.
					(7)Whether, in the
			 case of a multilateral supply mechanism, procedures are in place to ensure that
			 when United States funds are used or when United States nuclear materials are
			 to be used, exported, or reexported, all applicable provisions of United States
			 law are followed.
					(8)Whether the
			 recipient country or countries of any fuel provided under this Act are or will
			 become a party, prior to the commencement of any nuclear fuel supply under this
			 Act, to—
						(A)the Nuclear
			 Non-Proliferation Treaty;
						(B)in the case of a
			 non-nuclear-weapon State Party to the Nuclear Non-Proliferation Treaty, a
			 comprehensive safeguards agreement that is in force, pursuant to which the IAEA
			 has the right and obligation to ensure that safeguards are applied, in
			 accordance with the terms of the agreement, on all source or special
			 fissionable material in all peaceful nuclear activities within the territory of
			 such country, under its jurisdiction, or carried out under its control
			 anywhere, for the exclusive purpose of verifying that such material is not
			 diverted to nuclear weapons or other nuclear explosive devices;
						(C)an additional
			 protocol;
						(D)the Convention on
			 Nuclear Safety, done at Vienna September 20, 1994, and entered into force
			 October 24, 1996;
						(E)the Convention on
			 Physical Protection of Nuclear Materials, done at Vienna October 26, 1979, and
			 entered into force February 8, 1987; and
						(F)the Convention on
			 Supplementary Compensation for Nuclear Damage, done at Vienna September 12,
			 1997.
						(9)The extent to
			 which the recipient country or countries have or will have prior to the
			 commencement of any nuclear fuel supply under this Act effective and
			 enforceable export controls regarding nuclear and dual-use nuclear technology
			 and other sensitive materials comparable to those maintained by the United
			 States.
					(10)The conformity
			 of the safety and regulatory regimes in the recipient country or countries
			 regarding the nuclear power sector with similar United States laws and
			 regulations.
					(11)The history of
			 safety or environmental problems associated with any nuclear site, facility, or
			 location in the recipient country or countries in the past, and the potential
			 for future safety or environmental problems or issues in connection with the
			 civilian nuclear power development plan of the country or countries.
					(12)Whether the
			 recipient country or countries have resident within them any persons or
			 entities involved in the illicit trafficking of nuclear weapons, nuclear
			 materials, or dual-use nuclear technology.
					(13)Whether the
			 recipient country or countries have or will have sufficiently open and
			 transparent civilian power markets such that United States firms may benefit
			 from any such bilateral or multilateral supply mechanisms.
					(c)Rule of
			 constructionNothing in this Act shall be construed to provide
			 any authority with respect to bilateral cooperation with another country or
			 countries or any international organization or organizations in atomic energy
			 that is additional to the authority provided under the Atomic Energy Act of
			 1954 (42 U.S.C. 2011 et seq.) and all other applicable laws and regulations in
			 effect on the date of the enactment of this Act.
				202.Report on the
			 establishment of an international fuel authority
				(a)Report
			 requiredNot later than 180 days after the date of enactment of
			 this Act, the President shall submit to the appropriate congressional
			 committees a report detailing the feasibility of establishing an International
			 Nuclear Fuel Authority (INFA) as called for in section 104 (a)(1) of the
			 Nuclear Non-Proliferation Act of 1978 (22 U.S.C. 3223(a)(1)).
				(b)ContentWithout
			 regard to any previous reports submitted under section 104 (a)(1) of the
			 Nuclear Non-Proliferation Act of 1978 (22 U.S.C. 3223), the report required
			 under subsection (a) shall evaluate, with respect to the feasibility of the
			 establishment of the International Nuclear Fuel Authority, the
			 following:
					(1)United States
			 laws and regulations that could be affected by the establishment of an
			 INFA.
					(2)What the cost to
			 the United States Government could be of establishing an INFA.
					(3)Potential
			 locations for the INFA.
					(4)The potential for
			 creating a fuel supply bank under the control of the INFA.
					(5)Nuclear materials
			 that should be placed within the control of the INFA, including which nuclear
			 activities should be carried out by the INFA for the production of nuclear fuel
			 or for use as fuel.
					(6)Whether the INFA
			 should provide nuclear fuel services to recipient countries.
					(7)Whether a
			 multilateral supply mechanism, such as the INFA, is, in the judgment of the
			 President, superior to bilateral mechanism for nuclear fuel supply.
					(8)How such an
			 international organization should operate to preserve freedom of markets in
			 nuclear fuel and avoid undue interference in the efficient operation of the
			 international nuclear fuel market.
					(9)The degree and
			 extent to which such a multilateral supply mechanism should be under the
			 control of, or a subordinate organization within, the IAEA, including whether
			 establishing such an INFA would be superior or preferable to allowing the IAEA,
			 pursuant to Article IX of the Statute of the IAEA, to become an international
			 broker of nuclear fuel and nuclear fuel services, including with respect to an
			 examination of the costs to IAEA Member States of effectively carrying out
			 clauses (1) through (4) of paragraph (H) of such Article.
					(10)The likely
			 receptivity of the major countries involved in the supply of nuclear fuel and
			 nuclear services to the creation of a multilateral supply mechanism such as the
			 INFA or one under the IAEA.
					203.Sense of the
			 Senate on IAEA fuel supplyIt
			 is the sense of the Senate that—
				(1)consistent with
			 the long-standing support provided by Congress for the nuclear verification and
			 technical cooperation projects of the IAEA, and with a view toward effective
			 verification of safeguards and a desire to ensure that the expansion of nuclear
			 power remains only for peaceful purposes, the United States should support,
			 either in annual voluntary and off-budget contributions to the IAEA, or in the
			 provision of nuclear fuel to the IAEA, a nuclear fuel bank within the
			 IAEA;
				(2)the Senate
			 commends the President for the September 26, 2005, announcement at the 49th
			 Session of the General Conference of the IAEA that the United States will
			 reserve up to 17 metric tons of highly enriched uranium for an IAEA verifiable
			 assured supply arrangement;
				(3)the Senate
			 commends the efforts of the Nuclear Threat Initiative (NTI) to contribute
			 $50,000,000 to the IAEA to help create a low enriched uranium stockpile owned
			 and managed by the IAEA; and
				(4)a combination of
			 public and private efforts, including the provisions of law previously enacted
			 in the Nuclear Non-Proliferation Act of 1978 (22 U.S.C. 3201 et seq.) and other
			 applicable laws, initiatives supported by the President, efforts provided for
			 by private groups, and the recommendations of many relevant studies, such as
			 those cited in section 101, will be necessary to effectively and flexibly
			 manage the growth of civilian nuclear power in a manner that does not result in
			 undue burdens on the IAEA safeguards system.
				
	
		September 11, 2007
		Reported without amendment
	
